Citation Nr: 1515173	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  95-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, to include posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for an undiagnosed illness, claimed as neck pain.

3.  Entitlement to service connection for an undiagnosed illness, claimed as hand numbness.

4.  Entitlement to service connection for an undiagnosed illness, claimed as memory loss.

5.  Entitlement to service connection for an undiagnosed illness, claimed as a disability manifested by poor circulation and a blood condition.

6.  Entitlement to service connection for an undiagnosed illness, claimed as muscle and joint pain.

7.  Entitlement to service connection for gastritis.

8.  Entitlement to an initial disability rating in excess of 10 percent for anxiety disorder prior to January 11, 2007.

9.  Entitlement to an increased disability rating for anxiety disorder, rated as 30 percent disabling from January 11, 2007 through May 5, 2013.

10.  Entitlement to an increased disability rating for anxiety disorder, rated as 50 percent disabling from May 6, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to January 1984, and from December 1990 to September 1991. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which among other issues, denied service connection for a psychiatric disability.  In November 1996, the Board remanded the matter to the RO for additional evidentiary development. 

While the matter was in remand status, the appellant submitted additional claims.  In a May 2000 rating decision, the RO, among other issues, denied service connection for disabilities manifested by neck pain, hand numbness, loss of memory, poor circulation and a blood condition, to include as due to an undiagnosed illness.

In September 2003, the Board remanded the Veteran's claim of entitlement to service connection for a psychiatric disability, including PTSD, as well as claims of entitlement to service connection for neck pain, hand numbness, loss of memory, poor circulation and a blood condition, to include as due to an undiagnosed illness, to the RO for additional evidentiary development. 

In a May 2007 decision, the Board, among other issues, granted service connection for an anxiety disorder.  The Board also denied service connection for PTSD, schizophrenia, adjustment disorder, borderline personality disorder, and dysthymic disorder; cervical sprain and disc herniation, as well as neck pain due to an undiagnosed illness; carpal tunnel syndrome as well as hand numbness due to an undiagnosed illness; loss of memory, including as due to an undiagnosed illness; and poor circulation and a blood condition, including as due to an undiagnosed illness. 

The appellant appealed the Board's May 2007 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2008, while the matter was pending before the Court, the appellant's then-attorney and a representative of VA's Office of General Counsel filed a joint motion for partial remand.  In a July 2008 order, the Court granted the parties' motion and remanded that portion of the Board's May 2007 decision which "denied service connection for: (1) an acquired psychiatric disability other than an anxiety disorder; (2) neck pain; (3) hand numbness; (4) loss of memory; and (5) poor circulation and a blood disorder, to include all as due to an undiagnosed illness."  In September 2008, the Board remanded the matter to the RO for compliance with the terms of the June 2008 joint motion for partial remand. 

While the appellant's case was pending before the Court, he continued to pursue yet additional claims at the RO. 

In a July 2007 rating decision, the RO effectuated the Board's May 2007 decision awarding service connection for anxiety disorder.  The RO assigned an initial 10 percent disability rating, effective October 8, 1991.  In a September 2007 rating decision, the RO denied service connection for gastritis as well as a disability manifested by muscle and joint pain, claimed as due to an undiagnosed illness.  The appellant appealed the RO's determinations. 

This matter was remanded by the Board again in January 2013 so that the Veteran could be afforded a Board hearing, pursuant to the Veteran's August 2011 hearing request.  The following month, the Veteran withdrew his hearing request.

The Board notes that the appellant was previously represented by Kathy A. Lieberman, Esq., with respect to several of his claims.  In February 2012, however, the appellant revoked the power of attorney in favor of Ms. Lieberman and duly appointed his current representative.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, executed in February 2012.  Subsequently, in September 2014, the Veteran has filed a new VA Form 21-22 in which he appoints The American Legion to act as his new representative.  The Board recognizes this most recent appointment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded once again for further development that is necessary in this case.  Although the Board regrets the additional delay, such development is necessary in order to insure that the Veteran has received full due process under the laws and regulations.

The issues of the Veteran's entitlement to service connection for gastritis and joint and muscle pains (claimed at that time as osteoarthritis), were most recently considered by the agency of original jurisdiction (AOJ) in a May 2010 supplemental statement of the case (SSOC).  The issues of his entitlement to service connection for PTSD and for undiagnosed illnesses claimed as neck pain, hand numbness, memory loss, and poor circulation and blood condition, were most recently adjudicated by the AOJ in a June 2012 supplemental statement of the case (SSOC).  Finally, the issue of the Veteran's entitlement to an increased disability rating for anxiety disorder was most recently adjudicated by the AOJ in August 2014.

Since the decisions noted above, VA has received volumes of additional evidence in the form of additional private and VA treatment records, to include previously associated records that have since been translated from Spanish to English; lay statements; and social security records.  Although review of this evidence by the AOJ has not been waived by the Veteran, the AOJ has apparently not had the opportunity to review this new evidence and to reconsider the issues on appeal based on the new evidence.  Accordingly, this matter must be remanded to the RO so that it may consider the newly received evidence and to issue a new supplemental statement of the case addressing the issues on appeal.

Also, in a latter received by VA in September 2014, the Veteran made a new request for a video conference hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Board video-conference hearings, remand of this matter to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with an SSOC addressing these issues and afford them an opportunity to respond before the record is returned to the Board for further review.

2.  If the issues on appeal are not granted fully, the RO should schedule the Veteran for a video conference hearing.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  If the Veteran fails to report for the hearing, a copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




